Exhibit 10.3

[Form Restricted Stock Agreement]

CHAMBERS STREET PROPERTIES

2013 EQUITY INCENTIVE PLAN

FORM OF [RESTRICTED] SHARE AWARD AGREEMENT

This [Restricted] Share Award Agreement (this “Agreement”) is by and between
Chambers Street Properties, a Maryland real estate investment trust (the
“Company”), and                      (the “Grantee”), dated the      day of
            , 20     (the “Award Date”).

WHEREAS, the Company maintains the Chambers Street Properties 2013 Equity
Incentive Plan (the “Plan”) (capitalized terms used but not defined herein shall
have the respective meanings ascribed thereto by the Plan);

WHEREAS, under the Plan the Company may grant awards to its employees, trustees
and other persons who provide significant services to the Company;

WHEREAS, the Company has retained Grantee as its                     , and
Grantee performs services for the Company; and

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Trustees
of the Company (the “Board”) has determined that it is in the best interests of
the Company and its shareholders to grant common shares of beneficial interest,
par value $0.01 per share, of the Company (the “Common Shares”) to the Grantee
subject to the terms and conditions set forth below.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1. Grant of Shares.

The Company hereby grants the Grantee                  Common Shares (the
“Shares”), subject to the following terms and conditions and subject to the
provisions of the Plan (the “Award”). The Plan is hereby incorporated herein by
reference as though set forth herein in its entirety. The Grantee hereby accepts
the Shares on such terms and conditions.

2. Vesting and Forfeiture.

[Grantee’s interest in the Shares will vest and become nonforfeitable as
follows:

                                                                      ]

[Grantee’s interest in the Shares shall be fully vested and nonforfeitable upon
grant.]

[3. Accelerated Vesting in the Event of Termination in Certain Circumstances.

In the event that Grantee’s employment with the Company terminates, the Shares
shall be subject to accelerated vesting to the extent, and only to the extent
[            ].



--------------------------------------------------------------------------------

Except as set forth in this Section 3, if Grantee’s employment with the Company
terminates for any reason before his or her interest in all of the Shares have
become vested and nonforfeitable, then Grantee shall forfeit his or her right to
receive all such Shares which have not become so vested and nonforfeitable
before the date his or her employment terminates.]

4. Withholding Taxes.

The Grantee acknowledges that he or she generally will be required to recognize
income for federal, state and/or local income tax purposes upon the vesting or
grant of the Shares, and that such income generally will be subject to
withholding of tax by the Company. No later than the date as of which an amount
first becomes includible in the gross income of the Grantee for income tax
purposes or subject to the Federal Insurance Contributions Act withholding with
respect to the Award, the Grantee will pay to the Company or, if appropriate,
any of its affiliates, or make arrangements satisfactory to the Committee
regarding the payment of, any United States federal, state or local or foreign
taxes of any kind required by law to be withheld with respect to such
amount. The Grantee may choose to make payment of such withholding amount by
(a) a providing a cash payment in the form of a personal check or transfer of
funds by wire payable to the Company, thereby receiving the total number of
vested Shares, (b) a reduction in vested Shares having a Fair Market Value
equivalent to the applicable withholding amount calculated by the Company at the
close of business on the date on which such shares are vested or granted,
thereby resulting in a net amount of Shares vested or granted to the Grantee, or
(c) a combination of a reduction in vested Shares having a Fair Market Value
equivalent to the amount calculated by the Company at the close of business the
date on which such shares are vested or granted plus any remaining withholding
amount in a cash payment in the form of a personal check or transfer of funds by
wire payable to the Company that satisfies the withholding obligations of the
Grantee. The obligations of the Company under this Agreement will be conditional
on such payment or arrangements, and the Company and its affiliates shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Grantee.

5. Voting Rights; Dividends; Capital Changes.

The Grantee shall have the full power to vote all of the Shares (including any
unvested Shares) from time to time after the Award Date, and shall be entitled
to receive all dividends declared upon any of the Shares (including any unvested
Shares) from time to time after the Award Date (net of all applicable
withholding taxes). All shares of capital stock or other securities issued with
respect to any of the Shares or in substitution thereof, whether by the Company
or by another issuer, shall be subject to all of the terms of this Agreement and
may be forfeited to the Company under the same circumstances as the Shares with
respect to, or in substitution for, which they were issued.

6. No Rights to Employment.

Neither this Agreement nor the Plan shall confer upon the Grantee any rights of
employment with the Company, including, without limitation, any right to
continue in the employ of the Company, or shall affect the right of the Company
to terminate the employment of the Grantee at any time, with or without cause.

 

- 2 -



--------------------------------------------------------------------------------

7. Compliance with Law.

(a) This Agreement, the Award and the obligation of the Company to grant and/or
deliver Shares hereunder shall be subject in all respects to (a) all applicable
federal, state and/or local laws, rules and regulations and (b) any
registration, qualification, approval or other requirement imposed by any
government or regulatory agency or body which the Committee, in its discretion,
determines to be necessary or applicable. If at any time the Company determines,
in its discretion, that the listing, registration or qualification of its Common
Shares upon any national securities exchange or under any state or Federal law,
or the consent or approval of any governmental regulatory body, is necessary or
desirable, then the Company shall not be required to deliver any certificates
representing the Shares to the Grantee or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.

8. Miscellaneous.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF
LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF MARYLAND. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect. This Agreement may not be
amended or modified except by a written agreement executed by the parties hereto
or their respective successors and legal representatives. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement.

(b) The Committee may make such rules and regulations and establish such
procedures for the administration of this Agreement as it deems appropriate.
Without limiting the generality of the foregoing, the Committee may interpret
the Plan and this Agreement, with such interpretations to be conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law, and take any other actions and make any other determinations or decisions
that it deems necessary or appropriate in connection with the Plan, this
Agreement or the administration or interpretation thereof. In the event of any
dispute or disagreement as to interpretation of the Plan or this Agreement or of
any rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the Plan or this Agreement, the decision of the
Committee, shall be final and binding upon all persons.

(c) All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to the Company’s principal
office, addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company. Such addresses may be
changed at any time by written notice to the other party given in accordance
with this paragraph.

(d) The failure of the Grantee or the Company to insist upon strict compliance
with any provision of this Agreement, or to assert any right the Grantee or the
Company, respectively, may have under this Agreement, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.

(e) This Agreement (including the Plan) contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

 

- 3 -



--------------------------------------------------------------------------------

(f) This Agreement and all terms and conditions hereof shall be binding upon the
parties hereto, and their successors, heirs, legatees and legal representatives.

(g) Notwithstanding any provisions in this Agreement to the contrary, to the
extent required by (i) applicable law, including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010, and/or (ii) any policy that may be adopted by the Company, the Shares paid
or payable pursuant to this Agreement shall be subject to clawback to the extent
necessary to comply with such law(s) and/or policy, which clawback may include
forfeiture of the Shares and/or repayment of amounts paid or payable pursuant to
this Agreement.

[Signature Page Follows.]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Award Date.

 

CHAMBERS STREET PROPERTIES

 

By:   Name:   Title:  

 

GRANTEE

 

Name:  

 

- 5 -